department of the treasury internal_revenue_service washington d c sep o-toepr-ratq oe -- de tax_exempt_and_government_entities_division u i l krekkkkkkarrar re krekkkkkkrkkkar rk rekkkkakakkr rk legend taxpayer a kekkkekrerrakrr kr ke ira x krekekirrerererererrrrekerer rie keke rieck rrr rrr bank cc bank b kracker amount d account k individual m dear krrkreererreererreerrekek krrakekkrrrakkekk kkk kraraekkrraerkererrrerrerreee this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code setsasssnennseneseue the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained an individual_retirement_arrangement ira x with bank b ira x was invested in a certificate of deposit that matured on taxpayer a decided to rollover amount d to an ira with bank c when the certificate of deposit matured rather than renew the time deposit with bank b documentation submitted with this request shows that b issued a check to taxpayer a made payable to bank c in the amount of amount d documentation submitted with this request further shows that on the same day taxpayer a established account k at bank c the bank c account statement for account k shows that a deposit in the amount of amount d was made on ttt sank as taxpayer a asserts that he instructed bank c personnel to place amount d into a rollover ira and discovered that amount d had not been rolled over to an ira as he desired as he was preparing his i tax returns account k retirement account in a letter to taxpayer a dated august c it verified that taxpayer a deposited amount d into account k and also stated that no funds have been withdrawn from account k states that he has never used any of the funds in account k and submitted account statements for account k that also shows that amount d remains deposited in that account is a non- fom bank in addition taxpayer a sec_408 of the code defines and provides the rules applicable to ira_rollovers based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or i sesesstnnnneneveeensee ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an jra which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that he failed to complete a rollover to an ira within the 60-day rollover period because amount d was deposited in a regular account and not in a rollover account as he intended therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the date of this penne ree ruling to contribute amount d to an ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code if you have any questions concerning this ruling please contact herrera eer eirarekerereee se tof rast sincerely yours pegned sutge b lod joyce e floyd manager employee pians technical group enclosures deleted copy of letter_ruling notice
